DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-34 are pending 
Claim 4-12 and 25-34 are withdrawn from examination as being drawn to a nonelected species. 
Claims 1-3 and 13-24 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2020, 04/21/2021, and 06/17/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/571,378 filed on 10/12/2017 and PCT Application No. PCT/US2018/055169 filed on 10/10/2018. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/27/2022 is acknowledged.  The traversal is on the ground(s) that Witherspoon et al. (WO 2016/164732) is not prior art.  This is not found persuasive because the teachings of Delord et al. and Esteghlalian et al. as provided below render obvious the claimed invention, wherein the claimed invention lacks an inventive step and thus a special technical feature does not exist.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-12 and 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/27/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, and 18-24, are rejected under 35 U.S.C. 103 as being unpatentable over Delord et al. (US 2016/0324190, as disclosed in IDS) in view of Esteghlalian et al. (US 2011/0117067).
Delord et al. is drawn towards an enzymatic composition comprising a mixed main substrate fermented with a strain of Aspergillus section Nigri for use in the feed of ruminants (see abstract).  Delord et al. teaches such substrates comprising maize (paragraphs 0051-0054).    Regarding claim 1, Delord et al. teaches methods of improving milk production in bovine animals by providing feed rations comprising such compositions (paragraphs 0002, 0007, 0025).  Regarding claim 23, Delord et al. teaches maize representing from 10 to 50% of the ingested dry matter (paragraph 0097).
	Delord et al. does not teach a transgenic form of maize plant material.
Esteghlalian et al. is drawn towards polypeptides having glucanase, e.g., endoglucanase, mannanase, xylanase activity or a combination of these activities, and polynucleotides encoding them (see abstract).  Regarding claim 1, Esteghlalian et al. teaches transgenic plants such as maize and its kernel comprising a nucleic acid of the invention or an expression cassette (e.g., a vector) of the invention, including α-amylase (paragraphs 0209, 0426; claim 12).  Regarding claim 15, Esteghlalian et al. teaches that such compositions provide increased activity and stability, particularly thermostability (see abstract).  Regarding claims 18-20, Esteghlalian et al. teaches the targeting of the endoplasmic reticulum (paragraph 0509).  Regarding claim 22, Esteghlalian et al. teaches such compositions in the form of pellets (paragraph 0006).  
	It would have been obvious to one of ordinary skill in the art to increase milk production in a dairy animal comprising feeding the animal with a composition comprising transgenic maize plant material, as suggested by Esteghlalian et al, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since formulating a composition comprising transgenic maize plant improves activity and thermostability as taught by Esteghlalian et al. (see abstract), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding claim 2, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 2).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic activity, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,154,594.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar compositions comprising transgenic plant material.  U.S. Patent No. 11,154,594 is drawn towards a corn silage comprising seeds or kernels from a transgenic corn plant or corn plant part, wherein the transgenic com plant or com plant part comprises com event 3272, wherein the seeds or kernels comprise a recombinant a-amylase expressed in the endosperm of the seeds or kernels, wherein the recombinant a-amylase comprises an amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 1; and wherein the seeds or kernels comprise from 5% to 100% by weight of the corn silage.
	U.S. Patent No. 11,154,594 does not teach a method of improving milk production in a dairy animal comprising feeding the animal with a composition comprising transgenic plant material.
However, U.S. Patent No. 11,154,594 teaches a method for increasing the volume of milk produced by a dairy animal ( e.g., a cow, a goat, and the like), comprising feeding to said dairy animal an animal feed composition of the present invention, wherein the volume of milk produced by said animal is increased by about 5% to about 200% as compared to the volume of milk produced by a control animal that is not provided said animal feed composition (col. 24, lines 6-15).
It would have been obvious to one of ordinary skill in the art to improve milk production in a dairy animal comprising feeding the animal with a composition comprising transgenic plant material since U.S. Patent No. 11,154,594 teaches a method of increasing the volume of milk produced by a dairy animal by feeding an overlapping genus of feed compositions (col. 24, lines 6-15), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-3 and 13-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/JARED BARSKY/Primary Examiner, Art Unit 1628